DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative John Rickenbrode via phone interview on 02/26/2021.
	The application has been amended as follows:

IN THE CLAIMS:
	9. (Currently Amended) A device for coding video data, the device comprising: 
	a memory configured to store video data; and 
	one or more processors implemented in circuitry configured to: 

		apply a bilateral filter to a sample of the transform block using one or more neighboring samples, each of the one or more neighboring samples having a respective spatial location in the block, comprising, the one or more processors for each respective one of the one or more neighboring samples being further configured to: 
			determine a difference value between the sample and each respective one of the one or more neighboring samples; 
			determine one of a plurality of value ranges for each respective one of the one or more neighboring samples based on the difference value for each respective one of the neighboring samples; 
			determine one of a plurality of weighting parameters for each of the one or more neighboring samples based on the one of the plurality of value ranges for each of the one or more neighboring samples and further based on the respective relative spatial location within the transform block of each respective one of the one or more neighboring samples; 
			generate a weight for each respective one of the one or more neighboring samples, based on the difference value between the sample and the respective one of the neighboring samples, the determined weighting parameter, a quantization parameter associated with the transform block, and a coding mode associated with the transform block; and 
			apply the bilateral filter to the sample based on the one of the plurality of weights generated for each respective one of the one or more neighboring samples.

	20. (Currently Amended) A non-transient computer-readable storage medium having stored thereon instructions that when executed cause the processor to: 
	reconstruct a transform block of the video data; and 

		determine a difference value between the sample and each respective one of the one or more neighboring samples; 
		determine one of a plurality of value ranges for each respective one of the one or more neighboring samples based on the difference value for each respective one of the neighboring samples; 
		determine one of a plurality of weighting parameters for each of the one or more neighboring samples based on the one of the plurality of value ranges for each of the one or more neighboring samples and further based on the respective relative spatial location within the transform block of each respective one of the one or more neighboring samples; 
		generate a weight for each respective one of the one or more neighboring samples, based on the difference value between the sample and the respective one of the neighboring samples, the determined weighting parameter, a quantization parameter associated with the transform block, and a coding mode associated with the transform block; and 
		apply the bilateral filter to the sample based on the one of the plurality of weights generated for each respective one of the one or more neighboring samples.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record (in particular, Strom et al. [“AHG 2 related: Reduced complexity bilateral filter," Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG11]) do not disclose, with respect to claim 1, a method of decoding via reconstruction of a transform block through bilateral filtering of a sample transform block wherein for each respective one of one or more neighboring blocks a difference value would be determined as well as value ranges for each respective said one of neighboring samples, additionally a weighting parameter applied  based on these value ranges and relative spatial locations of the neighboring samples within the transform block in order to generate a weight using these difference values, weighting parameters and a quantization parameter associated with the transform block. Rather, Strom fails to specify the relative spatial location within the transform block of the neighboring samples in order to calculate weighting parameters as per currently claimed for each of the respective neighboring samples, such arguments are additionally provided by the applicant in applicant arguments presented on 12/22/2020. Although there are prior art references existing that teach of relative weighting of reference blocks according to their relative locations, it is under the examiner’s belief that such techniques were not obvious incorporations into weighting parameters for transform blocks as per currently claimed, and in order to apply such techniques hindsight reasoning would be needed for such application. The same reasoning applies to claims 9 and 20 mutatis mutandis. Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483